 


 HR 2122 ENR: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving Jennings Randolph Dam.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2122 
 
AN ACT 
To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving Jennings Randolph Dam. 
 
 
1.Reinstatement and extension of time for a Federal Energy Regulatory Commission Project involving Jennings Randolph Dam 
(a)Extension of timeNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12715 (referred to in this section as the project), the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods that begin on the date of the expiration of the extension originally issued by the Commission.  (b)Obligation of licenseeAny obligation of the licensee for the project for the payment of annual charges under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)) shall commence on the expiration of the time period to commence construction of the project, as extended by the Commission under subsection (a).  
(c)Reinstatement of expired license 
(1)In generalIf the period required for the commencement of construction of the project has expired before the date of enactment of this Act, the Commission may reinstate the license effective as of the date of the expiration of the license.  (2)ExtensionIf the Commission reinstates the license under paragraph (1), the first extension authorized under subsection (a) shall take effect on the date of the expiration of the license.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
